Cite as 26 I&N Dec. 516 (BIA 2015)

Interim Decision #3828

Matter of L-A-C-, Applicant
Decided March 19, 2015
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) Where an Immigration Judge finds that an applicant for asylum or withholding of
removal has not provided reasonably available corroborating evidence to establish
his claim, the Immigration Judge should first consider the applicant’s explanations
for the absence of such evidence and, if a continuance is requested, determine
whether there is good cause to continue the proceedings for the applicant to obtain the
evidence.
(2) Although an Immigration Judge should consider an applicant’s explanation for the
absence of corroborating evidence, section 208(b)(1)(B)(ii) of the Immigration and
Nationality Act, 8 U.S.C. § 1158(b)(1)(B)(ii) (2012), does not require the Immigration
Judge to identify the specific evidence necessary to meet the applicant’s burden of
proof and to provide an automatic continuance for the applicant to obtain that
evidence.
FOR RESPONDENT: Rebekah B. Rodriguez, Esquire, Houston, Texas
FOR THE DEPARTMENT OF HOMELAND SECURITY: Alex D. Perez, Assistant
Chief Counsel
BEFORE: Board Panel: MALPHRUS, MULLANE, and CREPPY, Board Members.
MALPHRUS, Board Member:

In a decision dated October 28, 2013, an Immigration Judge denied the
applicant’s applications for withholding of removal pursuant to
section 241(b)(3)(A) of the Immigration and Nationality Act, 8 U.S.C.
§ 1231(b)(3)(A) (2012), and protection under the Convention Against
Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment,
adopted and opened for signature Dec. 10, 1984, G.A. Res. 39/46, 39 U.N.
GAOR Supp. No. 51, at 197, U.N. Doc. A/RES/39/708 (1984) (entered into
force June 26, 1987; for the United States Apr. 18, 1988) (“Convention
Against Torture”). The applicant has appealed from that decision. The
applicant has also submitted additional evidence on appeal, which we
construe as a motion to remand. The appeal will be dismissed and the
motion will be denied.

516

Cite as 26 I&N Dec. 516 (BIA 2015)

Interim Decision #3828

I. FACTUAL AND PROCEDURAL HISTORY
The applicant is a native and citizen of Guatemala who entered the
United States without authorization in 2004. On February 19, 2008, an
Immigration Judge ordered the applicant removed to Guatemala. The
applicant reentered the United States in 2008, and in 2012, he was removed
upon reinstatement of the original removal order. He returned to the United
States again shortly thereafter. In 2013, the Department of Homeland
Security (“DHS”) initiated these withholding-only proceedings against the
applicant.
Before the Immigration Judge, the applicant filed an application for
withholding of removal pursuant to section 241(b)(3)(A) of the Act and
protection under the Convention Against Torture, claiming that he was
persecuted in Guatemala on account of his political opinion. The
Immigration Judge denied both applications, finding that the applicant was
not credible. She further found that, even assuming he was credible, the
applicant’s testimony was insufficient to meet his burden of proof and that
he did not provide sufficient corroborating evidence to establish his
eligibility for the requested relief.
On appeal, the applicant argues that the Immigration Judge’s adverse
credibility finding is clearly erroneous and that she erred in denying his
applications. Citing Ren v. Holder, 648 F.3d 1079 (9th Cir. 2011), he
contends that section 208(b)(1)(B)(ii) of the Act, 8 U.S.C.
§ 1158(b)(1)(B)(ii) (2012), requires an Immigration Judge to inform an
applicant for asylum or withholding of removal during a merits hearing
what specific corroborating evidence is required to meet his burden of proof
and to grant a continuance to obtain such evidence. The applicant also
asserts that he presented sufficient evidence to demonstrate his eligibility
for withholding of removal and protection under the Convention Against
Torture.

II. ISSUE
The primary issue in this case is whether an Immigration Judge is
required to identify the specific corroborating evidence necessary to meet
an applicant’s burden to establish a claim for asylum or withholding of
removal and to provide an automatic continuance for the applicant to obtain
the evidence for presentation at a future hearing.

517

Cite as 26 I&N Dec. 516 (BIA 2015)

Interim Decision #3828

III. ANALYSIS
A. Burden of Proof and Corroboration
Pursuant to section 208(b)(1)(B)(i) of the Act, the burden of proof is on
an applicant for asylum to establish that he or she is a refugee within the
meaning of section 101(a)(42)(A) of the Act, 8 U.S.C. § 1101(a)(42)(A)
(2012). Section 241(b)(3)(C) of the Act provides that an applicant for
withholding of removal bears the burden of establishing that his life or
freedom would be threatened in the country of removal on account of his
race, religion, nationality, membership in a particular social group, or
political opinion. With both applications, “[t]he testimony of the applicant
may be sufficient to sustain the applicant’s burden without corroboration,
but only if the applicant satisfies the trier of fact that the applicant’s
testimony is credible, is persuasive, and refers to specific facts sufficient to
demonstrate that the applicant is a refugee.” Section 208(b)(1)(B)(ii) of the
Act (incorporated by reference in section 241(b)(3)(C)). However,
“[w]here the trier of fact determines that the applicant should provide
evidence that corroborates otherwise credible testimony, such evidence
must be provided unless the applicant does not have the evidence and
cannot reasonably obtain the evidence.” Id.
“Our first step in interpreting a statute is to determine whether the
language at issue has a plain and unambiguous meaning with regard to the
particular dispute in the case.” Robinson v. Shell Oil Co., 519 U.S. 337,
340 (1997).
Issues regarding whether the language is plain and
unambiguous are “determined by reference to the language itself, the
specific context in which that language is used, and the broader context of
the statute as a whole.” Id. at 341. Where the statutory language is unclear,
we consider legislative history to help discern congressional intent.
See, e.g., Matter of Avila-Perez, 24 I&N Dec. 78, 83 (BIA 2007).
Although section 208(b)(1)(B)(ii) of the Act clearly states that an
Immigration Judge may require the submission of corroborating evidence
even where an applicant’s testimony is credible, it is ambiguous with
regard to what steps must be taken when the applicant has not provided
such evidence. Because the statutory language regarding the procedural
requirements for submitting corroborating evidence is not plain, we look to
the context of the statute as a whole and the legislative history for guidance.
Section 208(b)(1)(B)(ii) of the Act was enacted by section 101(a)(3) of
the REAL ID Act of 2005, Division B of Pub. L. No. 109-13, 119 Stat. 302,
303 (“REAL ID Act”). The legislative history of the REAL ID Act makes
clear that section 208(b)(1)(B)(ii) was enacted in an effort to “bring
clarity and consistency to evidentiary determinations by codifying
518

Cite as 26 I&N Dec. 516 (BIA 2015)

Interim Decision #3828

standards for . . . determining when corroborating evidence may be
required.” H.R. Rep. No. 109-72, at 165 (2005) (Conf. Rep.), as reprinted
in 2005 U.S.C.C.A.N. 240, 290−91, 2005 WL 1848528 at *165. It
specifically states that the standards concerning corroboration that Congress
intended to codify were those set forth by the Board in Matter of S-M-J-,
21 I&N Dec. 722 (BIA 1997). Id. at 166 (“Congress anticipates that the
standards in Matter of S-M-J-, including the [Board’s] conclusions on
situations where corroborating evidence is or is not required, will guide the
[Board] and the courts in interpreting this clause.”).
In Matter of S-M-J-, we held that an applicant has the burden to
establish his claim, even when credible, and that where it is reasonable to
expect corroborating evidence for certain alleged facts pertaining to the
specifics of an applicant’s claim, such evidence should be presented. 1
Where credible testimony alone is determined to be insufficient, an
applicant for asylum or withholding of removal bears the burden to provide
reasonably available supporting evidence for material facts that are central
to his claim and are easily subject to verification. Matter of S-M-J-,
21 I&N Dec. at 725. If the evidence is unavailable, the Immigration Judge
must afford the applicant an opportunity to explain its unavailability and
ensure that the explanation is included in the record. Id. at 724. We
cautioned that the absence of corroborating evidence could lead to a finding
that the applicant did not meet his burden of proof. Id. at 725−26. In other
words, regardless of whether an applicant is deemed credible, he has the
burden to corroborate the material elements of the claim where the evidence
is reasonably obtainable, without advance notice from the Immigration
Judge.
The REAL ID Act codified the requirements outlined in Matter of
S-M-J-, making it clear that an applicant who seeks asylum or
withholding of removal has the burden of demonstrating eligibility for such
relief, which may require the submission of corroborative evidence.
Sections 208(b)(1)(B)(ii), 241(b)(3)(C) of the Act; 8 C.F.R. §§ 1208.13(a),
1208.16(b) (2014); see also Rapheal v. Mukasey, 533 F.3d 521, 530 (7th
Cir. 2008) (“[T]he REAL ID Act clearly states that corroborative evidence
may be required, placing immigrants on notice of the consequences for
1

This approach was initially rejected by the United States Court of Appeals for the
Ninth Circuit, which held that an applicant who testifies credibly in support of his
application may not be required to provide independent corroborating evidence. Ladha
v. INS, 215 F.3d 889, 899 (9th Cir. 2000). The passage of the REAL ID Act and its
amendments later abrogated the Ninth Circuit’s case law in this regard. See Shrestha
v. Holder, 590 F.3d 1034, 1042 n.3 (9th Cir. 2010); Aden v. Holder, 589 F.3d 1040, 1049
(9th Cir. 2009).

519

Cite as 26 I&N Dec. 516 (BIA 2015)

Interim Decision #3828

failing to provide corroborative evidence.”). See generally Aden v. Holder,
589 F.3d 1040, 1045 (9th Cir. 2009) (explaining that “Congress has
installed a bias toward corroboration in the statute to provide greater
reliability” and in doing so “made asylum litigation a little more like other
litigation”). Moreover, the instructions for the Application for Asylum and
Withholding of Removal (Form I-589) provide additional notice to an
applicant that he “must submit reasonably available corroborative
evidence” relating to both general country conditions and the specific facts
upon which the claim is based. The instructions further warn the applicant
that he must provide an explanation if such evidence is not reasonably
available or he is not providing corroborating evidence in support of his
application.2
The framework set forth in Matter of S-M-J- did not require the
Immigration Judge to identify the specific corroborating evidence at the
merits hearing that would be considered persuasive under the facts of the
case to meet the applicant’s burden of proof. Nor did it require the
Immigration Judge to grant an automatic continuance for the applicant to
present that corroborating evidence at yet another future merits hearing.
There is nothing in the legislative history to suggest that Congress intended
to impose such requirements. The overall purpose of enacting section
208(b)(1)(B) of the Act was to allow Immigration Judges to follow
commonsense standards in assessing asylum claims without undue
restrictions. H.R. Rep. No. 109-72, at 165−67. The intent was not to create
additional procedural requirements relating to the submission and
evaluation of corroborating evidence.
Requiring advance notice of the need for specific corroborating
evidence and an automatic continuance would be inconsistent with the
normal procedures for conducting immigration court proceedings, which
2

Moreover, pursuant to section 240(c)(4)(B) of the Act, 8 U.S.C. § 1229a(c)(4)(B)
(2012), an applicant for any form of relief or protection from removal (including asylum
or withholding of removal) “must comply with the applicable requirements to submit
information or documentation in support of the applicant’s application for relief or
protection as provided by law or by regulation or in the instructions for the application
form.” Congress enacted this provision to extend the credibility and corroboration
requirements for asylum and withholding applications to all applications for relief and
protection in removal proceedings. See H.R. Rep. No. 109-72, at 169. Although this
case involves withholding-only proceedings rather than removal proceedings, the
standards for credibility and corroboration in section 240(c)(4)(B) are equally applicable
and further support our view that Congress intended to place applicants for asylum and
withholding of removal on notice of their obligation to provide corroborating evidence
without specific prompting from an Immigration Judge. See 8 C.F.R § 1208.2(c)(3)(i)
(2014) (stating that the rules of procedure for removal proceedings are applicable in
withholding-only proceedings).

520

Cite as 26 I&N Dec. 516 (BIA 2015)

Interim Decision #3828

are separated into master calendar and merits hearings. Generally, in
master calendar hearings, pleadings are taken, legal and factual issues in
dispute are identified and narrowed, and continuances may be granted for
good cause, such as to secure counsel or obtain evidence in preparation for
the hearing on the merits of any application for relief from removal. See
generally Matter of Cordova, 22 I&N Dec. 966, 968 (BIA 1999)
(discussing the nature and purpose of master calendar hearings).3 Also, the
parties are given advisals and warnings, including deadlines for submitting
evidence, and the hearing on the merits is scheduled. Then, during the
merits hearing, witness testimony and other evidence is presented, the
Immigration Judge makes factual findings and legal conclusions, and any
applications for relief are resolved.
At the merits hearing, in circumstances where the Immigration Judge
determines that specific corroborating evidence should have been
submitted, the applicant should be given an opportunity to explain why he
could not reasonably obtain such evidence. See, e.g., Chukwu v. Att’y Gen.
of U.S., 484 F.3d 185, 192−93 (3d Cir. 2007). 4 The Immigration Judge
must also ensure that the applicant’s explanation is included in the record
3

At the master calendar hearing, the Immigration Judge should, as a matter of good
practice, remind an applicant for asylum or withholding of removal of his burden to
establish his claim and to provide corroborating evidence where it is reasonable to do so.
This reminder is particularly important for an applicant who is not represented by
counsel. Section 208(b)(1)(B)(ii) of the Act and the instructions for the Form I-589
clearly provide such notice. Nevertheless, it is beneficial for the Immigration Judge to
remind the applicant at the master calendar hearing of the general type of evidence
needed to corroborate a claim. This is far different from requiring the Immigration Judge
to identify at the merits hearing the specific evidence that he or she would find persuasive
to meet the applicant’s burden of proof under the facts particular to that case and to then
grant the applicant an automatic continuance to obtain it for presentation at a later hearing.
It is the applicant’s duty to present evidence to meet his burden of proof prior to, rather
than after, the hearing on the merits.
4
Permitting the applicant to state the reasons why the corroborating evidence could
not be obtained is consistent with both the language of the REAL ID Act and the
Board’s longstanding practice of allowing aliens to explain discrepancies in the record.
See sections 208(b)(1)(B)(ii), 241(b)(3)(C) of the Act; see also Matter of S-M-J-, 21 I&N
Dec. at 725 (“If the applicant does not provide [corroborating evidence], an explanation
should be given as to why such information was not presented.”). We need not address
whether there are circumstances in which the absence of corroborating evidence may be
so glaring that no explicit opportunity to explain its absence needs to be given. Cf.
Matter of B-Y-, 25 I&N Dec. 236, 242 (BIA 2010) (“If an inconsistency is obvious or
glaring or has been brought to the attention of the respondent during the course of the
hearing, . . . there is no requirement that a separate opportunity for explanation be
provided prior to making the adverse credibility determination.”).

521

Cite as 26 I&N Dec. 516 (BIA 2015)

Interim Decision #3828

and should clearly state for the record whether the explanation is sufficient.
Matter of S-M-J-, 21 I&N Dec. at 724.
Further, if requested, the Immigration Judge should decide whether to
grant a continuance for the applicant to obtain additional corroboration.
The decision to grant or deny a continuance, either at a master calendar or
merits hearing, has long been one for the Immigration Judge to make in the
exercise of discretion based on whether good cause is shown in the
individual circumstances of the case. See Matter of Perez-Andrade,
19 I&N Dec. 433 (BIA 1987); Matter of Sibrun, 18 I&N Dec. 354, 355−57
(BIA 1983); see also 8 C.F.R. §§ 1003.29, 1240.6 (2014). This decision is
a matter that is within the Immigration Judge’s statutory and regulatory
authority to manage immigration hearings. See Matter of Interiano-Rosa,
25 I&N Dec. 264, 265 (BIA 2010).
There are circumstances in which it is appropriate to continue the
proceedings to another merits hearing for an applicant to present additional
corroboration. For example, a continuance would typically be warranted
where the Immigration Judge determines that that the applicant was not
aware of a unique piece of evidence that is essential to meeting the burden
of proof.
Moreover, in deciding whether an applicant has met his burden of proof,
an Immigration Judge must not place undue weight on the absence of a
particular piece of corroborating evidence while overlooking other evidence
in the record that corroborates the claim. See generally Mukamusoni
v. Ashcroft, 390 F.3d 110, 122−25 (1st Cir. 2004) (reversing the denial of
an asylum application where the absence of certain corroborating
documents was overstated and other corroborating evidence was ignored).
Rather, the Immigration Judge should weigh all of the evidence provided
and consider the totality of the circumstances in determining whether the
applicant has met his burden.5
The applicant argues that the Immigration Judge erred because she did
not automatically continue the hearing for him to obtain corroborating
evidence. In support of his argument, the applicant relies largely on Ren
v. Holder, 648 F.3d 1079, in which the United States Court of Appeals for
5

In immigration proceedings, much like other court litigation, the corroborating
evidence that an Immigration Judge finds persuasive or necessary in a particular case will
vary depending on the type of claim presented and the facts as developed during the
merits hearing. See Aden v. Holder, 589 F.3d at 1045. Corroboration may include
identity evidence, such as proof of the applicant’s name and place of birth; evidence of
relevant events in the country of nationality, such as media accounts of large
demonstrations; and evidence supporting the specific details of the claim, such as
documentation of medical treatment and of the applicant’s political participation. See
Matter of S-M-J-, 21 I&N Dec. at 725.

522

Cite as 26 I&N Dec. 516 (BIA 2015)

Interim Decision #3828

the Ninth Circuit discussed corroboration and continuances in the context
of the Act. In Ai Jun Zhi v. Holder, 751 F.3d 1088 (9th Cir. 2014), the
court later held that the Immigration Judge did not comply with Ren
because she did not give the applicant notice that “he was required to
present the corroborative evidence she referred to in her decision” and did
not schedule a subsequent merits hearing for him to provide this specific
evidence. We are not bound by the decisions of the Ninth Circuit in these
proceedings, which arise in the jurisdiction of the Fifth Circuit. See Matter
of Anselmo, 20 I&N Dec. 25, 31 (BIA 1989). In any event, we disagree
with these cases to the extent that they hold that section 208(b)(1)(B)(ii) of
the Act entitles an applicant to advance notice from the Immigration Judge
of the specific evidence necessary to establish the claim and an automatic
continuance to obtain such evidence.
Our approach is consistent with that taken by the Second and Seventh
Circuits. In Liu v. Holder, 575 F.3d 193, 198 (2d Cir. 2009), the Second
Circuit held that the Immigration Judge properly resolved the applicant’s
claim without granting a continuance for another hearing, stating that
although the Immigration Judge must specify the points of testimony that
require corroboration, this need not be done prior to the disposition of the
alien’s claim. The court explained its conclusion as follows:
After all, a factfinder may not be able to decide sufficiency of evidence until all the
evidence has been presented; insufficiency cannot be determined while there is
evidence to be introduced. Likewise, it is not easy to know when an explanation
would be required for a lack of corroboration, because an [Immigration Judge] may
not determine that corroboration is necessary until all the evidence is in, and the
[Immigration Judge] has had an opportunity to weigh the evidence and prepare an
opinion—steps that may not occur until days after the hearing. Accordingly, while
we have sometimes remanded a case if the [Immigration Judge] failed to explain
his reliance on a lack of corroborating evidence, the alien bears the ultimate burden
of introducing such evidence without prompting from the [Immigration Judge].

Id.
In Rapheal v. Mukasey, 533 F.3d at 530, the Seventh Circuit stated that
“[t]o hold that a petitioner must receive additional notice from the
[Immigration Judge] and then an additional opportunity to provide
corroborative evidence before an adverse ruling, would necessitate two
hearings—the first to decide whether such evidence is required and then
another hearing after a recess to allow the alien more time to collect such
corroborating evidence.” The court noted that “such an approach would
seem imprudent where the law clearly notifies aliens of the importance of
corroborative evidence.” Id.
We agree with the analysis of the Second and Seventh Circuits.
Applicants have the burden to establish their claim without prompting from
523

Cite as 26 I&N Dec. 516 (BIA 2015)

Interim Decision #3828

the Immigration Judge. Section 208(b)(1)(B)(ii) of the Act was intended to
codify Matter of S-M-J- and not to impose additional rigid requirements for
the consideration of corroboration. It does not require an Immigration
Judge to give an applicant additional advance notice of the specific
corroborating evidence necessary to meet the applicant’s burden of proof
and to provide an automatic continuance for the applicant to obtain such
evidence. Consistent with established procedure, it is within the discretion
of the Immigration Judge to decide whether there is good cause to continue
the proceedings in a particular case for additional corroboration or for any
other reason.
B. Applicant’s Claim
The applicant asserts that he was persecuted in Guatemala on account of
his political opinion. He testified that he was an active member of the
Democratic Christian Union political party, saying that he distributed flyers
and used his skills as a teacher to explain the party’s positions to voters.
The applicant claims that he was threatened in writing by the mayor of his
hometown in 2004 on account of his political activities and that he was
persecuted by agents of a different mayor in 2012 for providing financial
support for his father’s political activities.
The Immigration Judge made an adverse credibility finding because she
found certain aspects of the applicant’s account to be implausible. We need
not determine whether the Immigration Judge’s concerns, without more, are
sufficient to support an adverse credibility finding. Even assuming that the
applicant testified credibly, he has not provided sufficient corroborating
evidence regarding key elements of his claim to meet his burden of proof to
establish eligibility for relief.
The applicant provided some evidence of general country conditions but
did not submit any corroborative evidence relating to the specific facts
underlying his claim. The only evidence the applicant offered to
corroborate his testimony consists of a written statement regarding his
experiences in Guatemala in his application and a copy of the 2012
State Department country report on Guatemala. 6 Bureau of Democracy,
Human Rights and Labor, U.S. Dep’t of State, Guatemala Country Reports
on Human Rights Practices for 2012, http://www.state.gov/j/drl/rlshrrpt
/humanrightsreport/index.htm?year=2012&dlid=204454.
Although the
country report indicates that political corruption and human rights abuses
6

The applicant also provided birth certificates for his four United States citizen children
and a letter from a licensed clinical social worker describing the impact of the applicant’s
detention on one of his daughters.

524

Cite as 26 I&N Dec. 516 (BIA 2015)

Interim Decision #3828

exist in Guatemala, it does not corroborate the applicant’s specific claims of
mistreatment.
The applicant has not provided any evidence to corroborate his claims
that he was politically active, that he was a member of the Democratic
Christian Union, that he was a teacher in Guatemala, or that he sent money
to his father. He has also not submitted any letters or written statements
from his parents or others in Guatemala who are familiar with the details of
his claim. Considering all of the evidence submitted, we agree with the
Immigration Judge that the applicant has not met his burden of
demonstrating that he suffered past persecution or that it is more likely than
not that his life or freedom will be threatened in Guatemala on account of
his political opinion or any other protected ground.
The Immigration Judge gave the applicant an opportunity to explain the
absence of the corroborating evidence, but the applicant did not provide a
convincing explanation. When asked why he did not submit any evidence
of his political activities, the applicant testified only that he was not able to
have his uncle send the relevant documentation. When asked why he did
not submit any evidence to corroborate his claim that he was a teacher in
Guatemala, the applicant stated that he did not realize such evidence would
help his claim. The applicant testified that he has evidence that he sent
money to his father, but he did not submit such evidence or explain why he
did not do so. Finally, the applicant has not sufficiently explained the
absence of written statements from his parents or anyone else in Guatemala
who is familiar with the facts of his claim. His testimony that his partner is
in contact with his mother, who updates him on the situation in Guatemala,
undermines his assertion that he could not obtain such evidence because it
was expensive to call Guatemala while he was in detention.
We disagree with the applicant that the Immigration Judge erred by not
continuing proceedings to allow him a further opportunity to corroborate
his claim. The applicant did not show good cause to warrant further
delaying the resolution of the proceedings where he was represented by
counsel and had the burden of proof, and it was reasonable to expect him to
provide corroborating evidence regarding key aspects of his claim. See
sections 208(b)(1)(B)(ii), 241(b)(3)(C) of the Act; Matter of S-M-J-,
21 I&N Dec. at 724−26. We agree with the Immigration Judge that the
applicant has not demonstrated that the evidence in question could not have
been reasonably obtained in advance and presented at his merits hearing,
and we conclude that she did not err in declining to provide a continuance.
See Rui Yang v. Holder, 664 F.3d 580, 587 (5th Cir. 2011) (rejecting the
applicant’s argument that letters from his family in China were unavailable
when his explanation was that he speaks to them regularly on the
telephone); Yan Juan Chen v. Holder, 658 F.3d 246, 253 (2d Cir. 2011)
525

Cite as 26 I&N Dec. 516 (BIA 2015)

Interim Decision #3828

(affirming an Immigration Judge’s determination that the applicant’s
“explanation for the lack of corroborating evidence was insufficient”);
Matter of D-R-, 25 I&N Dec. 445, 455 (BIA 2011) (stating that an
Immigration Judge is not required to accept an alien’s explanations as
persuasive where there are other permissible views of the evidence).7
C. Additional Issues
We also agree with the Immigration Judge that the applicant has not
demonstrated his eligibility for protection under the Convention Against
Torture. The applicant has not established that he was tortured in
Guatemala. Nor has he shown that it is more likely than not that he would
be tortured there, either by or with the acquiescence (including the concept
of willful blindness) of a public official or other person acting in an official
capacity. 8 C.F.R. §§ 1208.16(c), 1208.17−.18 (2014); see also Hongyok
v. Gonzales, 492 F.3d 547, 551 (5th Cir. 2007).
The applicant has submitted additional evidence on appeal consisting of
an article from the online encyclopedia, Wikipedia, about the National
Unity of Hope political party in Guatemala, which we construe as a motion
to remand. A motion to remand for the purpose of presenting additional
evidence must conform to the same standards as a motion to reopen and
will only be granted if the evidence was previously unavailable and would
likely change the result in the case. Matter of Coelho, 20 I&N Dec. 464,
471−72 (BIA 1992).
The applicant has not shown that the evidence was previously
unavailable.
Additionally, although the evidence corroborates the
applicant’s testimony concerning the existence of the National Unity of
Hope party, it does not contain any information relating to the applicant’s
own political activities in Guatemala or otherwise corroborate his claim that
he was or will be harmed in that country. Moreover, we note that
Wikipedia articles lack indicia of reliability and warrant very limited
probative weight in immigration proceedings. See Badasa v. Mukasey, 540
F.3d 909, 910 (8th Cir. 2008) (holding that an article from the online
encyclopedia Wikipedia is not a reliable source for evidence in immigration
7

The Immigration Judge also denied the application on the alternative grounds that the
applicant did not provide sufficient evidence to establish that he had not been convicted
of a disqualifying criminal offense. We need not reach the applicant’s arguments
regarding his conviction because he has not otherwise met his burden of proof with
respect to his application for withholding of removal. See INS v. Bagamasbad, 429 U.S.
24, 25 (1976) (“As a general rule courts and agencies are not required to make findings
on issues the decision of which is unnecessary to the results they reach.”).

526

Cite as 26 I&N Dec. 516 (BIA 2015)

Interim Decision #3828

proceedings). Under these circumstances, we are not persuaded that a
remand is warranted.

IV. CONCLUSION
Section 208(b)(1)(B)(ii) of the Act does not impose a requirement that
the Immigration Judge give an applicant advance notice of the specific
corroborating evidence necessary to establish the applicant’s claim based
on the facts of the case. And it does not require that the Immigration Judge
provide the applicant an automatic continuance to obtain such
corroboration. However, where corroborating evidence has not been
presented, the Immigration Judge should consider the applicant’s
explanations for its absence and, if a continuance is requested, decide
whether there is good cause to continue the proceedings for the applicant to
obtain the evidence.
We conclude that the Immigration Judge did not err in denying the
applicant’s application for withholding of removal based on a lack of
reasonably available corroborative evidence. We are also unpersuaded that
the applicant demonstrated that he is eligible for protection under the
Convention Against Torture or that a remand is warranted. Accordingly,
his appeal will be dismissed and the motion to remand will be denied.
ORDER: The appeal is dismissed.
FURTHER ORDER: The motion to remand is denied.

527

